Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner-initiated Interview Summary:  
In response to the AFCP 2.0 request filed on 08/18/2021, examiner contacted applicant’s representative Jeffrey M. Goehring, on 08/25/2021, with proposed amendments to the claims (see below for details).
Authorization for this examiner’s amendment was given in a telephonic interview with Jeffrey M. Goehring on August 25, 2021.

	Amendment to the Claims:
	The application has been amended as follows: 

Cancel claims 29-35.
	In claim 24, line 3, replace “a strain” with –a functionally equivalent strain--.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651